Title: To Thomas Jefferson from Aaron Bancroft, 23 October 1821
From: Bancroft, Aaron
To: Jefferson, Thomas


            Sir,
            
              
              
          (CIRCULAR.)HEREWITH you will receive a Report on the state of The American Antiquarian Society, made at the Annual Meeting in October last. The facts it discloses, it is presumed you will be gratified to learn, as they evince its respectable standing and condition. But to communicate this, is not the only motive for addressing you on the present occasion.It is now nearly a year since the Society published the first volume of its Transactions and Collections. This it was enabled to do, by the liberality of the President. No aid was previously solicited, and no pledge was asked from its friends that they would afterwards contribute, by purchasing the work, towards a remuneration for the expense. It was sent into the world, relying on its intrinsick merits for a favourable reception, not only from the students of science, and the labourers in the field of Antiquarian research, but from the enlightened and discriminating among the more able patrons of literature. With regard to its reception in a literary point of view, the Society has reason for self-congratulation. It has been respectfully noticed, not only in America, but in Europe; and we hope has contributed to elevate the reputation of our country in distant nations, and to gratify the curiosity, and to excite the inquiries of some of the most illustrious among the learned of the age. Notwithstanding which, but few copies have been sold; and, extensively as it has been circulated, it has gained no other recompense to the publishers, than the honour of having contributed to the general stock of valuable information. It is still desirable that the Society should continue its Publications, as materials shall be collected. It is unnecessary to offer any arguments to shew the utility of such a course as respects the interests of the Society, independent of any advantages which may be supposed to arise from it to the cause of science; for it is obviously of little importance to collect facts and opinions, however valuable, relating to the subjects which fall within its scope, unless the publick are made acquainted with them: while the inducement to communicate may reasonably be presumed to be increased, as the prospect of usefulness, and the chance of sharing the well-earned rewards of honourable exertion are more clear and distinct.It is from these considerations that the Members of the Publishing Committee, resident in the town of Worcester, have been appointed a Committee for the purpose of preparing and addressing to you the annexed Proposal, and to solicit your subscription, and that of such of your friends as may be disposed to unite with you.The Committee improve this occasion, in behalf of the Government, again to request of you, also, such aid as from time to time you may have it in your power to afford, by donations of Articles for preservation in the Library and Cabinet, together with such information as you may possess and obtain on those subjects which it is its object to elucidate.It is requested that the names of Subscribers be forwarded to the Recording Secretary, at Worcester, by the first of June next.AARON BANCROFT.SAMUEL M. BURNSIDE.SAMUEL JENNISON.EDWARD D. BANGS.